Exhibit 10.2

 

[g174611kii001.gif]

 

InfoLogix, Inc.

101 East County Line Road

Hatboro, PA  19040

 

Re:  Waiver of 2010 Annual Minimum Purchase

 

Ladies and Gentlemen:

 

Reference is made to that certain Master Services Agreement, by and between
InfoLogix, Inc. and Futura Services, Inc. (“Futura”), dated as of March 2, 2009,
as amended by that certain Amendment to Master Services Agreement, dated
effective as of July 22, 2010 (the “MSA”).

 

Futura hereby waives the Annual Minimum Purchase requirement under Section 1.3
of the MSA for the calendar year 2010.  For the avoidance of doubt, the
foregoing shall not constitute a waiver of any other provision of the MSA or the
Annual Minimum Purchase requirement for any year other than the calendar year
2010 and Futura hereby reserves and preserves all of its other rights and
remedies under the MSA, other than the rights expressly waived above.

 

 

 

Very truly yours,

 

 

 

 

 

FUTURA SERVICES, INC.

 

 

 

 

 

 

 

 

By: /s/ Janet E. DeNicola

 

 

Name: Janet E. DeNicola

 

 

Title: President

 

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

 

INFOLOGIX, INC.

 

 

 

 

 

 

 

 

By: /s/ Eric N. Rubino

 

 

Name: Eric N. Rubino

 

 

Title: Chief Operating Officer

 

 

 

 

 

Date: November 4, 2010

 

 

 

--------------------------------------------------------------------------------